           UNITED STATES DISTRICT COURT
    FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                           CASE NO. 3:03-CR-143

UNITED STATES OF AMERICA


          V.

KOWALSKI


                                      ORDER



     THIS MATTER is before the Clerk due to his fiduciary duty to disperse

restitution payments in accordance with the Judgments of this court.

      On December 5, 2006, the “Amended Judgement” of this court [Doc. 36]

directed that restitution of $7,255.00 be paid to Mr. Edward Smith, Sr.

   On March 7, 2019, the Clerk was advised that Mr. Edward Smith, Sr. is in the

care of Meadow Wood Nursing Home and has executed a Power of Attorney

granting his son, Mr. Edward Smith, Jr. full power of attorney over all banking

transactions of Mr. Smith, Sr. The Clerk has reviewed the Power of Attorney on

file with the County of Gaston recorded March 21, 2013 in Book 4664, page 949-

954 and found all to be in order for the purposes of sending Mr. Smith, Jr. all
future restitution payments in this case which were previously earmarked for Mr.

Smith, Sr.

   Accordingly, the Clerk’s Financial Department is ORDERED to remit all

restitution payments in this case previously directed to be paid to Mr. Edward Joe

Smith, Sr. to Mr. Edward Joe Smith, Jr. at the address provided for that purpose by

Mr. Smith Jr. to the Financial Department of this court.

   So, ORDERED, this7th day of March 2019.




                                                           __________________

                                                           Frank G. Johns, Clerk
